Citation Nr: 0532845	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  97-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of right foot 
navicular fracture.

3.  Entitlement to an increased disability evaluation for 
traumatic degenerative changes in the right ankle, currently 
evaluated as ten (10) percent disabling. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In March 2000, the Board denied the claim as to the three 
issues listed on the title page of this decision.  On appeal, 
in July 2001, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision and remanded the matter 
for readjudication.  In October 2001, the Board sought a 
medical expert opinion on the issue of etiology of the right 
knee disability.  In July 2003, the Board remanded the matter 
to the RO for further evidentiary development.  All 
development sought or ordered by the Board having been 
completed, the appeal is again before the Board.
  
In February 1997 and in April 1999, the veteran testified at 
RO hearings.  The hearing transcripts are of record.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record fails to 
establish an etiological relationship between active service 
and current right knee disability.

2.  Service-connected right foot navicular fracture residuals 
are manifested primarily by subjective complaints of foot 
pain and fatigability; and objective evidence of slight or 
mild, but not moderate, disability overall.

3.  Service-connected right ankle disability is manifested 
primarily by subjective complaints of ankle pain and 
fatigability; and, objectively, by degenerative changes in 
the ankle and no more than moderate functional limitation 
overall.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for a compensable disability rating for 
service-connected right foot navicular fracture residuals are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).

3.  The criteria for a disability rating higher than 10 
percent for service-connected right ankle disability, to 
include degenerative arthritic changes, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Right Knee Disability

Service connection is in effect for right foot navicular 
fracture, traumatic degenerative changes in the right ankle, 
residuals of left foot calcaneal spurs, and residuals of left 
ankle sprain, to include traumatic degenerative changes in 
that ankle.  The service medical records do reflect several 
complaints of right knee pain in service (see September 1980, 
August 1982, and January-February 1991 service medical 
records), but no definite diagnosis of a knee disorder during 
service.  The veteran alleges that his right knee disability, 
not diagnosed until after service, could be associated with 
in-service foot/ankle injury residuals for which service 
connection was established after discharge.  
Post-discharge VA and private medical records reflect 
diagnosis of mild degenerative osteoarthritis in the right 
knee.  See April 1995 VA X-ray report.   Also diagnosed was a 
medial meniscus tear in the right knee, for which the veteran 
apparently underwent arthroscopic surgery with partial medial 
meniscectomy.  See 1996 VA clinical records; June 1999 C&P 
orthopedic examination report.  Private medical records dated 
in 1998 also document clinical evidence of osteoarthritis and 
medial meniscus tear in the right knee.   

Service connection is granted with evidence of: (1) current 
disability; (2) some injury or incident in service giving 
rise to current disability; and (3) causal nexus between the 
two.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005); Pond v. West, 12 Vet. App. 341 (1999).  

Given the above evidence as to pertinent in-service 
symptomatology and post-service diagnoses of osteoarthritis 
and medial meniscus tear, VA has obtained several medical 
opinions in connection with this claim, and they do not favor 
the claim.  First, in a June 1999 compensation and pension 
(C&P) orthopedic examination report, a VA medical doctor 
opined, noting in particular the sporadic reports of right 
knee pain during service, that right knee arthritis, status 
post partial medial meniscectomy, is not etiologically 
related to service.  

Second, the Board obtained a VA medical expert opinion on 
whether there is an etiological, or cause-effect, 
relationship between knee pain noted during service and right 
knee abnormality noted after discharge.  The November 2002 
expert opinion, too, is unfavorable, although less so than 
the June 1999 opinion.  In sum, the expert, an orthopedic 
surgeon, opined that if the veteran's medial meniscus tear 
resulted from a degenerative process associated with the 
right foot/ankle injury, then the veteran's complaints of 
knee pain in service could be associated with post-service 
diagnosis of medial compartment arthritis and medial meniscus 
tear; however, such conclusion hinges on the assumption that 
the meniscus tear was actually the result of a degenerative 
process, which does not appear to be likely given the lack of 
complaints as to the knee when the right ankle and foot 
injury was incurred.  Also, in his opinion, while ankle and 
foot disability (service-connected) could aggravate knee 
problems, it would not lead to a meniscus tear; on this 
point, two other VA physicians (podiatrist and orthopedist) 
with whom he had consulted had concurred.         

Third, the August 2004 VA C&P orthopedic examination report 
provides an unfavorable opinion to the effect that the right 
knee disability is not related to service.  The diagnoses 
given during this examination included bilateral congenital 
knee genu varus deformities (bowed legs).  The examiner does 
not explicitly opine as to whether bowed legs played a role 
in the current right knee disability.  

Overall, the etiology opinions summarized above do not favor 
the claim.  Two are strongly unfavorable, and the third is 
favorable only to the extent that it assumes the truth of the 
degenerative nature of the meniscus tear, deemed not 
adequately demonstrated by the record.  Thus, service 
connection is not permissible based on evidence of direct 
cause-effect relationship between service and present right 
knee disability; nor is presumptive service connection 
possible (to the extent arthritis is manifested in the right 
knee) as the earliest X-ray evidence of arthritis in the knee 
is dated in 1995, well after the expiration of the 
presumptive service connection period (one year post-
discharge).  38 C.F.R. §§ 3.307, 3.309 (2005).    

Based on the foregoing, the Board does not find that the 
evidence for and against the claim is in relative equipoise.  
Thus, it does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.  Increased Ratings

As an initial matter, the Board notes that service connection 
was granted for right ankle degenerative changes, traumatic, 
and right foot navicular fracture residuals in a September 
1995 rating decision.  A 10 percent rating has been in effect 
for the former disability effective September 10, 1991, the 
day after discharge from service.  A noncompensable rating 
has been in effect for the latter since the same date.  The 
instant appeal as to the increased rating claim arises from 
the 1995 rating action.  Where, as here, appeal is taken with 
respect to the initial ratings assigned coincident to the 
grant of service connection, the claim falls within the 
parameters of Fenderson v. West, 12 Vet. App. 119, 126 
(2001), and the Board can assign separate ("staged") 
ratings for different periods of time if the evidence so 
warrants.  Here, the original service connection claim, 
characterized then as a foot condition, was filed within days 
after discharge from service.  As such, the earliest possible 
effective date for any rating assigned for these two 
disabilities would be the date after discharge from service.  
38 U.S.C.A. § 5110(b)(1) (West 2002).  Moreover, while the 
Board is required to consider the whole recorded history in 
evaluating disabilities (see generally 38 C.F.R. §§ 4.1, 4.2 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991)) and 
has done so here, its main focus must necessarily be on 
medical evidence as to the extent of the right ankle and foot 
disabilities since September 1991 forward, after discharge.

Right Foot Disability

As for rating criteria applicable to the foot disability, 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2005) provides for a 10 
percent rating for moderate foot disability; a 20 percent 
rating for moderately severe foot disability; and a 30 
percent rating for severe foot disability.  With actual loss 
of use of the foot, a maximum 40 percent rating is assigned.  
The right foot navicular fracture residuals are currently 
rated as noncompensable under this Code.  No medical record 
explicitly describes or characterizes the service-connected 
foot disability as moderate, moderately severe, or severe, or 
that the disability is so significant that the veteran in 
effect has no use of the right foot.  

Nonetheless, given the imprecise, and arguably, subjective, 
nature of characterizations like "moderate" or "moderately 
severe," the Board has carefully reviewed the record 
concerning the right foot navicular fracture residuals to 
determine whether a compensable rating is warranted, whether 
under this Code or any other Code pertaining to foot 
disabilities (see Diagnostic Codes 5276-5284, other than 
5284).  These other Codes are not applicable here, as the 
veteran's right foot disability does not include pertinent 
diagnoses and manifestations encompassed under these Codes.  
Also, the record does not reflect arthritic changes in the 
right foot confirmed by X-ray tests and attributed to the 
navicular fracture; thus, the Board does not discuss 
applicability of 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 
5010 as to the right foot disability.    


Also pertinent to evaluation of this claim is evidence of 
functional impairment, which include considerations like 
whether the disability affects the ability to perform normal 
working movements with normal excursion, strength, speed, 
coordination, and endurance (38 C.F.R. § 4.40), and as well, 
impairment due to factors like pain, weakness, fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy on disuse, instability of station, and interference 
with standing, sitting, or weightbearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion, and 
actually painful, unstable, or malaligned joints due to 
healed injury, are entitled to at least the minimum 
compensable rating for the affected joint.  38 C.F.R. § 4.59.  
Functional loss due to pain, however, must be supported by 
adequate pathology and evidenced by visible behavior.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
    
The earliest clinical findings of record beginning in 1991 
are found in the October 1991 C&P examination report.  These 
findings include lack of erythema, swelling, or tenderness; 
the veteran reportedly was observed walking with a slow gait 
and an exaggerated limp which "later disappeared when he 
though that he was unobserved."  He was able to heel-and-toe 
walk.  Radiology obtained in 1993 revealed two small pieces 
of bone adjacent to the medial aspect of the navicular tarsal 
bone.  As of the March 1995 C&P examination, some swelling 
was noted in the mid right foot, but the veteran was able to 
heel-and-toe walk, albeit with crepitance.  As of the October 
1995 C&P examination, the veteran displayed adequate gait, 
and was able to stand, squat, supinate, pronate, and rise on 
toes and heels without problems; no deformities or tenderness 
was noted in the right foot.  

VA clinical records (outpatient treatment records) dated in 
1995-1996 show numerous complaints about right foot pain and 
limited motion; however, these records do not document 
clinical, objective evidence appreciably different from those 
documented in prior C&P examinations to adequately support a 
conclusion that the condition had worsened by the mid-1990s.  
Importantly, even an April 1997 C&P examination report 
documents lack of clinical evidence of functional problems 
(the veteran was observed standing, squatting, supinating, 
pronating, and rising on heels and toes without problems; 
there was no sensory deficit).  

More recently, during the August 2004 C&P examination, the 
examiner noted the veteran has "no major functional impact" 
(while this examination was a general orthopedic examination 
not limited only to evaluation of the right foot, the lack of 
objective findings as to appreciable functional limitation is 
probative); gait was normal.  Also in August 2004, even 
though the veteran complains of constant pain and several 
acute flare-ups during the past year, the record does not 
indicate any outpatient treatment for foot pain after the 
mid-1990s.  The lack of such evidence is probative.  No 
painful motion, edema, instability, weakness or tenderness 
was noted in the right foot; the veteran does not use 
assistive devices to ambulate; gait was normal; no 
callosities, breakdown, or unusual shoe wear pattern was 
noted.  The veteran was able to squat, albeit with pain 
(which may not be limited to the right foot alone, given 
nonservice-connected knee problems), but no problems were 
noted on standing, supination, pronation, and heel-and-toe 
movement.       

The totality of the above evidence, which covers a period of 
about a decade and a half, does not reflect what, in the 
Board's opinion, could be described as a moderate foot 
disability that could support a 10 percent rating.  It is 
best described as slight or mild.  The chief complaint is 
foot pain and fatigability worsened after prolonged movement 
or during cold weather; however, the objective, clinical 
evidence does not reflect appreciably worsened right foot 
symptoms since 1991.  As discussed above, the Board has noted 
the lack of objective, clinical evidence of marked or even 
moderate functional impairment and painful motion; as such, 
it declines to assign an additional or higher (compensable) 
rating based on DeLuca factors.       

Right Ankle Disability

The right ankle disability is rated under 38 C.F.R. § 4.71, 
Diagnostic Code 5271 (2005).  Under Diagnostic Code 5271, 
limitation of motion of the ankle joint is rated 10 percent 
when moderate, and 20 percent when marked.  In 38 C.F.R. 
§ 4.71a, Plate II, range of motion of the ankle is shown as 0 
to 20 degrees for  dorsiflexion and 0 to 45 degrees for 
plantar flexion.

The various range-of-motion findings for dorsiflexion and 
plantar flexion, respectively, are as follows: 15 and 25 
degrees as of March 1995 C&P examination; 7 and 45 degrees as 
of the October 1995 C&P examination; and 20 and 45 degrees in 
August 2004 C&P examination.  Based on these measurements, 
the veteran did show decreased dorsiflexion in October 1995, 
and decreased plantar flexion in March 1995, in particular.  
Otherwise, the range of motion is largely within normal 
limits.  Thus, based on such evidence, the Board does not 
find that a 20 percent rating would be appropriate.  On this 
point, it is noted that only 10 and 20 percent ratings are 
available under this Code, which suggests that "marked" 
limitation of motion would appear to contemplate more 
significant limited motion than that documented in the record 
in this case.  Also, disfavoring a higher rating under this 
Code is the lack of marked, or significant, 
objective/clinical evidence of functional limitation 
(discussed more fully below) corresponding to the few low 
range-of-motion findings noted throughout the appeal period.      

Further, Diagnostic Code 5010 in 38 C.F.R. § 4.71a evaluates 
traumatic arthritis, substantiated by X-rays, as is the case 
here, in accordance with criteria in Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Also, under Diagnostic Code 5003 and 38 C.F.R. § 4.59, 
painful motion of a major joint or group of minor joints 
caused by degenerative arthritis established by X-ray 
evidence is to be deemed limited motion even though range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

Limitation of motion is explicitly encompassed in Diagnostic 
Code 5271, and arthritis essentially is evaluated based on 
limitation of motion caused thereby.  See Diagnostic Code 
5003.  As such, if a rating already is in effect under 
another Diagnostic Code specific to limitation of motion, as 
is the case here, a separate rating under Diagnostic Code 
5003 generally would not be permitted, as doing so would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2005).  However, as for painful motion (Hicks) and DeLuca 
considerations, the evidence dated in and after 1991 does not 
adequately support an additional or separate rating based on 
objective, clinical findings.  Again, throughout the record, 
there are notations as to lack of objective evidence of, 
e.g., swelling, edema, erythema, tenderness, irregular or 
abnormal gait or limp, which, if manifested, could be deemed 
to indicate more than moderate ankle disability.  The various 
C&P examinations consistently document ability to stand, 
squat, supinate, pronate, and rise/walk on toes and heels 
without problems.  Even as recently as in August 2004, the 
clinical findings did not include evidence of marked or 
significant functional impairment; and there was full range 
of motion without evidence of painful motion.  Based upon 
these considerations, the Board does not find adequate 
evidence to support an additional or separate rating based on 
Hicks and/or DeLuca.        

The Board has considered whether other diagnostic criteria 
for rating ankle disabilities (Diagnostic Codes 5270, 5272-
5274) could be applicable here.  They are not, as the 
veteran's service-connected right ankle disability does not 
include pertinent diagnoses and manifestations encompassed 
under these Codes.  
  
Consistent with Schafrath, the Board has considered other 
rating criteria in Part 4 not explicitly discussed above and 
does not find another Code or provisions more closely 
analogous to the disability picture presented here, or which 
would afford the veteran more favorable evaluation than those 
currently in effect for either disability.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim, and does 
not apply the benefit-of-reasonable doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).

Extraschedular Evaluation

Finally, the Board has considered whether this case presents 
such an exceptional or unusual disability picture so as to 
warrant extraschedular consideration.  See 38 C.F.R. 
§§ 3.321(b); 4.16(b) (2005).  It does not.  Again, the 
evidence does not indicate that the veteran has, or has had 
recently, incapacitating episodes, or was confined to a bed 
or hospital due to right foot and ankle symptomatology, or 
that a doctor has ordered the veteran not to work due to such 
symptomatology.  On the contrary, recent C&P examination 
findings include the veteran's report that he is gainfully 
employed full time.      


III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, the VA Appeals Management Center 
(AMC) sent the veteran a letter in April 2004 notifying him 
of the basic elements of a service connection claim, 
including required evidence as to a relationship between 
service and the claimed knee disability, and as to worsened 
foot and ankle disabilities.  The letter also asked the 
veteran to notify VA of the sources of evidence pertinent to 
the elements of the claim, to include other federal agencies, 
employers, and medical care providers, and that VA would in 
turn make reasonable efforts to assist him in obtaining such 
evidence.  He was advised that he ultimately bears the burden 
for claim substantiation notwithstanding VA's duty-to-assist 
obligations.  In July 2004, the veteran was provided a second 
VCAA letter substantially similar in content in terms of the 
first three elements of the required notice.  Further, 
through the rating decisions, Statements of the Case (SOCs), 
and multiple Supplemental SOCs (SSOCs), the veteran had 
notice of the various regulations and rating criteria 
applicable to the claim, and why the claim remains denied.  


As for the fourth element, the April and July 2004 VCAA 
letters explicitly asked the veteran to submit any evidence 
in his possession pertinent to the claim.  Also, the March 
2005 SSOC included the text of 38 C.F.R. § 3.159, from which 
this element is taken.  

Full VCAA notice was accomplished after the issuance of the 
rating decisions giving rise to this appeal.  The Board finds 
no prejudicial error resulted as a result of this timing 
defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

Here, the pertinent rating actions were issued and appeal was 
taken therefrom before the enactment of VCAA.  The Pelegrini 
Court, said, at p. 120, that where, as here, Section 5103(a) 
notice was not mandated at the time of issuance of the rating 
decision being appealed, the AOJ did not err in not providing 
such notice.  Rather, the appellant has right to content-
complying notice and subsequent process during the appeal 
period.  Such notice and process clearly were provided here.  

Nonetheless, recently, even after he was notified of a 60-day 
opportunity to further comment on the claim through the 
issuance of a March 2005 SSOC (sent in May 2005) reflecting 
the RO's still-unfavorable determination as to the three 
issues, no new evidence was submitted.  Nor did he claim that 
VA failed to comply with VCAA notice requirements, or that he 
has any evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  In fact, he submitted, through his 
representative, a statement in May 2005 that he has no 
further comments and desires Board review.  Based upon such 
considerations, the Board finds no prejudicial defect as to 
the timing or even the substantive content of the notice.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the service medical records, private medical 
records, VA clinical records, lay evidence in the form of the 
veteran's RO hearing testimony and written statements, and 
numerous C&P examination findings and expert opinion 
appropriate to an evaluation of this claim.  Again, the 
veteran did not report the existence of additional new, 
missing, pertinent records despite appropriate notice during 
the appeal period that he may do so.  Therefore, the Board 
concludes that VA has met its duty-to-assist obligations.   


ORDER

Service connection for a right knee disability is denied.

An increased (compensable) disability evaluation for 
residuals of right foot navicular fracture is denied.

An increased disability evaluation for traumatic degenerative 
changes in the right ankle is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


